Exhibit 10.34

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
effective as of January 5, 2015 by and among Kips Bay Medical, Inc., a Delaware
corporation (the "Company"), and Manuel A. Villafana ("Villafaña").

 

WHEREAS, the Company and Villafana are parties to that certain Employment
Agreement dated July 25, 2012 (the "Employment Agreement").

 

WHEREAS, in connection with a restructuring of the Company, the Company and the
Villafaña have agreed to amend certain provisions of the Employment Agreement as
set forth herein; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meaning as in the Employment Agreement.

 

2.

Section 4(a) of the Employment Agreement shall be amended to add the following
sentence:

 

"Notwithstanding the foregoing, the Company and the Executive agree that the
Base Salary shall be temporarily reduced from $363,875 to $215,000 effective as
of January 5, 2015 and continuing until such time as the Company and the
Executive agree upon reinstating the Base Salary back to $363,875, or such other
amount as agreed upon by the Company and the Executive. The parties understand,
acknowledge and agree that in consideration for such temporary reduction in Base
Salary, the Executive shall receive periodic stock option grants, in such
amounts as determined by the Company. The parties further understand,
acknowledge and agree that such temporary reduction in Base Salary will not give
the Executive 'Good Reason' to terminate his employment pursuant to Section 6(f)
of the Employment Agreement or otherwise."

 

3.

This Amendment evidences the entire agreement of the parties hereto with respect
to the subject matter hereof, and all prior oral discussions and writings are
merged into this Amendment.

 

4.

Except as specifically set forth herein, the Employment Agreement remains in
full force and effect.

 

5.

This Amendment may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party hereto and delivered
to the other party, it being understood that both parties hereto need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf' format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or ".pdf' signature page were an original thereof.

 

 

 

[Remainder of page intentionally left blank; signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

 IN WITNESS WHEREOF, the patties have executed this Amendment effective as of
the date first written above.

  

 

 

KIPS BAY MEDICAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Kellen 

 

 

Name:

Scott Kellen

 

 

Title: 

Chief Operating Officer

 

 

 

Chief Financial Officer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Manny Villafaña 

 

 

Manuel A. Villafaña

 

  

 

 

 2